December 1, 2006



 

 

 

 

Exclusive License and Distribution Agreement



 

 

between



 

 

 

 

PhytoLab Solutions, Inc.



1181 Crier Drive, Suite C



Las Vegas, Nevada 89119-3746



USA



(hereinafter referred to as the

Distributor)





 

and



 

Nordic Immotech Trading ApS



Klldebrogaardsvej 11 D



4622 Havdrup



Denmark



(hereinafter referred to as the "Supplier')





 

 

 

 

 

 

 

 

 

 

 

This agreement Is made December 1, 2005 (the "Effective Date") between PhytoLab
Solutions, Inc., a Nevada Corporation, 1181 Crier Drive, Suite C, Las Vegas,
Nevada 8911.9-3745, LISA, (the Distributor") and Nordic Imrnotech Trading ApS,
Kildebrogaardsvej 11 D, 4622 hlavdrup, Denmark, registration no.



29133018, (the "SuppUer~).



 

 

 

Preamble



 

Whereas, the Supplier has the exclusive world-wide commercialization rights for
the proprietary substance known as inimuxT (as described in Appendix 1) and
certain intellectual property rights relating thereto and has the right to
appoint and license distributors of such substance worldwide;



Whereas, the Distributor is engaged in the business of marketing and

distribution of nutritional and health care products;



 

Whereas, the Distributor Is a wholly owned Nevada subsidiary of Jurak

Corporation World Wide Inc.;



 

Whereas, the Supplier desires to grant the Distributor the exclusive right and
license to manufacture and distribute finished products containing the
proprietary substance In the Field (as hereinafter defined) in the Territory (as
hereinafter defined) based on supplies of such substance from the Supplier; and



Whereas, the Distributor wishes to manufacture, market and distribute such
finished products based on supplies of the proprietary substance from the
Supplier according to the terms and conditions set out in this Agreement;



NOW, therefore, the Parties agree as follows:



1 DefinItions



"Affiliate" shall mean any company controlling, controlled by, or



under common control of the Supplier or the Distributor.

Control shall mean the ownership or control, directly or

indirectly, of fifty percent (50%) or more of the voting

stock of the company.

"Agreement" shall mean this Exclusive License and Distribution

Agreement.

"Core Countries" shall mean the United States of America, Canada and all

member states of the European Union as of the Effective

Date.

"Commercially shall mean Australia, Brazil, China, India, Indonesia,



Significant Countries" Japan, Malaysia, Mexico, Russia, Singapore, South

Korea and Thailand.

"Field" shall mean foods, functional foods and dietary

supplement products for internal human consumption.

The Field includes marketing and sale of such foods,

functional foods and dietary supplement products

through all channels of distribution. For the avoidance of

doubt, the Field does not include any products marketed

or sold within the animal/veterinary field, nor any

products that are not Intended for human ingestion, for

example external applications such as creams and

lotions.

"Finished Product" shall mean finished products within the Field based on

supplies of the Raw Ingredient and which conform to the

Finished Product Specifications.

"Finished Product shall mean the finished product specifications stated in

Specifications" Appendix 2, as amended by the Parties from time to

time.

"Forecast" shall have the meaning set forth in Clause 4,1.



"Information" shall mean any information (Including but not limited to
Information in printed or electronic/digital form), registration data, marketing
data (including customer files), marketing material and clinical data related to
the Raw ingredient that are put at a Party's disposal by the other Party and/or
communicated by one Party to the other, orally, in writing or otherwise as a
result of this Agreement.



'Party" shall mean the Supplier and the Distributor,



respectively.



"Raw Ingredient" shall mean the raw ingredient specified in Appendix 1,



as amended by the Parties from time to time.



"Similar Products" shall mean any product containing microalgae, whether or not
covered by the Technology.



"Sublicense shall have the meaning set forth In Clause 2.12.



Agreement"



"Technology" shall mean all patent applications and patent registrations
world-wide derived from patent applications no, PCT W 02/04000 Al and U.S patent
no. 10/332,323 used to manufacture a unique formulation containing a minimum
effective daily dose of 200 mg of the Raw Ingredient,

"Territory" shall mean any country world-wide.

"Trademark" shall mean the trademark "immnuxr".



 

2 Scope

of the Agreement



2,1 Subject to the terms and conditions of this Agreement, the Supplier



hereby grants the Distributor the exclusive right and license under the



Technology to Cl) manufacture the Finished Products based on supplies

-4-

of the Raw Ingredient from the Supplier and (ii) market and distribute the
Finished Products in the Territory for use within the Field and the Distributor
hereby accepts said rights.



2.2 The Distributor shall buy the Raw Xiigrediene on a purchase order basis from
the Supplier and shall manufacture, market and sell the Finished Products in its
own name and for the Distributor's own account. The Distributor shall act as an
independent agent towards the Supplier and the Distributor's customers as well
as any other third parties.



2.3 The Distributor shall purchase the Raw Ingredient solely from the



Supplier and shall not attempt to manufacture, alter or Improve the



Raw Ingredient without prior, written permission from the Supplier.



Except as provided for In Clause 2.5, 2,12 and the Sublicense



Agreement, the Distributor undertakes not to license or sell the Raw



Ingredient to any third party, nor to license or sell the Finished



Products to any third party for use outside the Field.



2.4 The Distributor shall use its reasonable commercial efforts to promote and
market the Finished Products in the Territory consIstent with the



Distributor's business plan, reference is made to Clause 2.6,



2.5 The Distributor shall be entItled to appoint third parties (Including
without limitation Affiliates of the Distributor) as sub-distributors or
commercial agents for the distribution of the Finished Products in the TerrItory
within the Field. Such appointment shall not relieve the Distributor of any of
its obligations hereunder and the Distributor shall be fully liable towards the
Supplier for any acts or omissions made by any of the Distributor's
sub-distributors and agents.



2~6 The Distributor shall provide the Supplier with a business plan for the
following calendar year by August l of each calendar year. The first such
business plan shall be provided by August 1, 2007. This business plan shall
include monthly sales goals expressed in terms of volume, launch plans for new
markets and distribution channels (if applicable), a budget for advertising and
promotional activities as well as plans describing the advertising, campaign and
similar activities aimed at

-5-

stimulating sales, Distributor agrees to periodically meet with the Supplier to
mutually review such plans, Furthermore, Distributor agrees to provide the
Supplier with any market research and market data concerning the Raw Ingredient
or Finished Products conducted or purchased by the Distributor.



2.7 The Distributor may prior to the launch of the Finished Products In the
Territory request that the relevant Distributor's staff receives available
product training from the Supplier, The Supplier will co-operate and participate
in such and provide any relevant training material available to the Supplier
free-of-charge. The Distributor will bear all expenses incurred by or on behalf
of its own personnel during the training period.



2.8 All costs of any marketing and promotion activities In relation to the
Finished Products shall be borne solely by the Distributor.



2.9 The Distributor undertakes to keep the Supplier Informed from time to time
of competitors' activities and other relevant developments In the Territory
relating to the Finished Products. The Distributor shall from time to time
provide the Supplier with samples of key marketing materials used by the
Distributor for the Finished Products in the Territory.

2.10 The Distributor shall not, directly or indirectly, promote, market,

license, distribute or sell Similar Products that compete with the

Finished Products or the Raw Ingredient in the market of foods,

functional foods and/or dietary supplement products. For the avoidance

of doubt, products marketed by the Distributor prior to the Effective

Date as listed in Appendix 4 hereto ("Jurak Products") shall not be

deemed to compete with the Finished Products or the Raw Ingredient.

2.11 The Distributor shall have the right to use all studies on the Raw

Ingredient and/or the Finished Products published before the Effective

Date in the Distributor's marketing of the Finished Product to the

extent such studies relate to the Field. Further, whenever new

published information on the Raw Ingredient is available after the

-6-

Effective Date, the Supplier shall forward such information to the Distributor.
Subject to Clause 10 and to such information being



applicable to the Field, the Distributor shall have the right to use such



information in the Distributor's marketing of the Finished Products.



2.12 Notwithstanding Clause 2.1, the Supplier may grant to third parties the
right to distribute products which are identical or similar to the Raw Material
or Finished Products in accordance with a separate Subiicense Agreement between
the Parties, in which the Distributor subiicenses certain distribution rights to
the Supplier. Such Sublicense Agreement shall be limited to certain countries in
the Territory as agreed between the Parties. The Subflcense Agreement shall be
entered into on the Effective Date and shall take effect simultaneously with
this Agreement.



2.13 The rIghts and licenses granted under this Clause 2 are Uniited to the
scope expressly granted. Nothing in this Agreement shall prevent the Supplier
from developing or commercializing, at the Supplier's sole discretion, any
product containing the Raw Ingredient outside the Field. The Supplier shall not
grant any license to the Technology to any third party within the Held. Further,
the Supplier shall use its best efforts to ensure that any licensee appointed by
the Supplier outside the Field does not sell or market any product within the
Field.



2.14 Except for Finished Products manufactured and distributed in accordance
with this Agreement, the Distributor shall not manufacture or distribute any
goods that make use of or incorporate any part of the Technology.



3 License Fee





3.1 For the exclusive license and distribution rights granted under this
Agreement the Distributor shall pay a license fee amounting to a total of USD
two and a half (2.5) million. The License Fee shall be paid In the following
installments:



-7-



3.1.1 LJSD

50,000 was paid on 18 August 2006.





3.1,2 USD 500,000 shail be paid upon execution of this Agreement,



3.1.3 USD 500,000 shall be paid on or before 31 March 2007.



3.1.4 USD 500,000 shall be paid on or before 30 June 2007.



3.1.5 USD 500,000 shall be paid on or before 31 September 2007.



3.1.6 USD 450,000 shall be paid on or before 30 November 2007.



 

 

3,2 The Installments payable under Clause 3.1 shall be non-refundable



unless refund takes place pursuant to Clause 3.2.1 or 3.2.2.



3,2.1 In the event that the Distributor is prevented from marketing and
distributing the Finished Products in any of the Core Countries as a result of
infringement by the Raw Ingredient of any third party Intellectual property
rights, the Distributor shall be entitled to a refund of any installments
aiready paid under Clause 3.1 and a reduction of any installments which will
become due under Clause 3.1, provided that the Distributor is so prevented
during the first thirty-six (35) months from the Effective Date. Such refund and
reduction shall be made in accordance with the percentage for the applicable
Core Country set out in Appendix 8. DurIng the first twelve (12) months from the
effective Date, one hundred percent (100%) of the percentage for the applicable
Core Country shall be refunded and reduced. After the first twelve (12) months
from the Effective Date and until and Including twenty-four (24) months from the
Effective Date, sixty-seven percent (67%) of the percentage for the applicable
Core Country shall be refunded and reduced, and after the first twenty-four (24)
months from the Effective Date and until and including the first thirty-six (36)
months from the Effective Date, thirty-three percent (33%) of the percentage for
the applicable Core Country shall be refunded and reduced, reference is made to
the example set out in Appendix 8.

3.2.2 In the event that the Supplier does not deliver, in the aggregate, 1000 kg
of Raw Ingredient during 2007 and 3000 kg of Raw Ingredient during 2008, the
Distributor shall be entitled to a refund of any installments already paid under
Clause 3.1, provided



(I) that the Supplier Is not prevented from delivering due to force majeure,
reference is made to Clause 14.1, and



(ii) that the Distributor has submitted purchase orders for at ieast 1000 kg of
Raw Ingredient for delivery before 31 December 2007 and purchase orders for at
least 3000 kg of Raw Ingredient for delivery before 31 December 2008. Such
purchase orders must be received by the Supplier at least 120 calendar days
before, respectIvely, 31 December 2007 and 31 December 2008, Reference is made
to Clause



4.3.



3.3 Unless otherwise required by the Supplier, any sum due to the Supplier under
this Clause 3 shall be paid to the Supplier's account with Nordea Denmark, Vejle
Branch, Daemningen 68, DK-7100 Vejle: SWIFT:



 

3.4 In the event that any payments due under Clause 3.1 are not paid on time,
the Supplier is entitled to charge Interest for payments delayed seven (7)
calendar days or more from the due date amounting to five percent (5%) per annum
above the reference rate applied by the Danish National sank at the due date and
calculated from seven (7) calendar days after the due date.



3.5. Jurak Corporation World Wide Inc~, being the owner of the entire share
capital in the Distributor, shall co-sign this Agreement and undertake a
guarantee (in Danish "icaution') in favour of the Supplier for the fulfilment of
the obligation assumed by the Distributor to pay each of the installments set
out in Clause 3.1.



Before the Supplier raises a claim against Jurak Corporation World



Wide Inc. hereunder, the Supplier shall notify Jurak Corporation World



Wide Inc. in writing that the Distributor has failed to pay one or more



Installments payable under Clause 3.1. Such notification may be sent



 

to the Supplier using the template attached as Appendix 3. The Distributor shall
simultaneously provide a current report on sales of Finished Products and stock
situatIon of the Raw Ingredient and the Finished Products in relation to the
previous month. The Distributor shall no later than fifty (50) calendar days
after the Effective Date provide the Supplier with the first Forecast.



4.2 The Distributor shall use its best efforts to assure that the Forecasts are
as accurate as possible. Twelve (12) months after the Effective Date, the
Parties shall discuss in good faith whether or not to amend the forecasting
procedure set forth in Clause 4.1 so that the rolling Forecast shall be binding
for the first sIx (6) months and non-binding for the following six (5) months.
Any such amendment mutually agreed upon by the Parties shall be made In writing.



4.3 Deliveries of Raw Ingredient pursuant to actual purchase orders received by
the Supplier shall normally be delivered within one hundred and twenty (120)
calendar days from receipt of order. Actual orders for purchase of Raw
Ingredient shall be made in writing in the form of purchase orders to the
Supplier.



4.4 Orders placed in accordance with Clause 4.3 and confirmed In writing by the
Supplier are binding upon the Supplier. The Supplier shall



deliver in accordance with the Supplier's written order confirmation.



 

-10-

Should the Supplier the confirmed order5 without undue delay. a quantity
included ir after the confirmed additional two percer charge for each save the
Supplier's inabiii order Is not caused

14.1. Delivery free ol each seven (7) calen and exclusive rerne( Supplier's
Inability t except in the event Ii after the confirmed d be liable for damages



discover that it is unable to deliver according to the Supplier shall inform the
Distributor hereof In the event that the Supplier is unable to deliver a
confirmed order within seven (7) calendar days delivery date, the Supplier shall
deliver an (2%) of such quantity to the Distributor free of n (7) calendar day
period of delay, provided that ty to deliver in accordance with the confirmed by
force majeure, reference is made to Clause charge of two percent

(2%) of such quantity for lar day period of delay shall constitute the entire ly
available for the Distributor in case of the deliver in accordance with a
confirmed order, iat delivery Is delayed more than eight (8) weeks &ivery date.
In such event, the Supplier shall also In accordance with Clause 11 hereof.



The prices for order~ not yet confirmed by the Supplier may not be changed by
the SL4,plier until twenty-four (24) months after the Effective Date.
Ther~after, the prices for orders not yet confirmed by the Supplier may be
changed by the Supplier subject to sixty (60) calendar days' prIor ~iotice in
writing. Price increases shall be limited to increases in cost~ from the
Supplier's suppliers. Notwithstanding such increases, the upplier is entitled to
increase the price pursuant to Clause 4.5 by thre percent

(3%) each caiendar year.





4.7 Invoicing and payment of the Raw Ingredient shall take place In USD.

The price of the Raw~ Ingredient shall be as stated in Appendix 1, FOB
Copenhagen (Incotedms 2000). The Supplier shall be entitled to ship consignments
of Ra~v Ingredient FOB (Incoterms 2000) from other locations at the sLppuer's
discretion. Should this increase the Distributor's deliver~ costs, the Supplier
shail cover any additional costs above and be~kond what it would have cost to
ship the same consignment FOB Co~~enhagen (Incoterms 2000). Such shipments shall
be made FOB (Ancot~rms 2000) unless the Parties agree otherwise In writing.

-11-

4.8 Once the consignment is ready for shipment, the Supplier shail notify the
DIstrIbutor by sending an invoIce to the Distributor. The conditions of payment
shall be as follows: Fifty percent (50%) of the invoice amount shall be due
immediately upon the Distributor's receipt of invoice and the Supplier must
receive payment before the consignment is released for shipment The remaining
fifty percent (50%) shall become due thIrty (30) calendar days after invoice
date,



4.9 Ii the Distributer fails to make any payment for Raw Ingredient when due,
the Supplier shall be entitled (without prejudice to any other right or remedy
It may have) to cancel or suspend any further delivery to the Distributor under
any order until all past due payments have been made. Furthermore, the Supplier
is entitled to charge interest for payments delayed seven (7) calendar days or
more from the due date amounting to five percent (S%) per annum above the
reference rate applied by the Danish National Bank at the due date and
calculated from seven (7) caiendar days after the due date.



4.10 The Supplier guarantees the Raw Ingredient shall have a shelf-life of
thirty-sIx (36) months from delivery, provided that the Raw IngredIent Is stored
In accordance with the storage instructions set out in Appendix S hereto and
under proper and adequate conditions, with particular regard to preventing
adverse influence on potency or quality of the Raw Ingredient or Finished
Products under this storage due to heat, humidity, or lack of cleanliness. The
Supplier expressly disclaims any liability in the event of claims attributable
to disregard of the storage instructions set out in Appendix S or the provisions
of this clause.



S Trademark and Packaging



5.1 The Finished Products may be marketed and sold under trademarks and in trade
dress and packaging design chosen by the Distributor. The Supplier hereby grants
the Distributor the exclusive right and license, but not the obiigation, to use
the Trademark in the Territory.



5.2 The Trademark Is the property of the Supplier's parent company, Nordic
Immotech ApS. The Trademark, Including without limitation the



-12-

right to prosecute and defend any trademark application and registration
covering or including the Trademark, has been irrevocably and exclusively
licensed by Nordic Immotech ApS to the Supplier. The Supplier shall apply for
registration of the Trademark, at the Supplier's expense, in such countries
where the Supplier at its sole discretion deems it appropriate or feasible to do
so. The Trademark is not registered as a trademark in the Territory and the
Supplier makes no representatIons or warranties concerning the DIstributor's
right or ability to use the Trademark In any part of the Territory, nor any
representations or warranties to the effect that the Trademark will be
registered in any part of the Territory.



5.3 Notwithstanding Clause 5.2, as of the Effective Date Nordic Immotech ApS or
the Supplier has apphed for trademark registration of the Trademark in the
countries set forth In Appendix 7. The Supplier shall notify the Distributor In
writing when any trademark registration covering the Trademark is granted in
such countries. Such notice shall also specify whether third party rights may
prevent or restrict the Distributor from using the Trademark In such countries.



If the Supplier has confirmed that no third party rights prevent or restrict the
Distributor from using the Trademark in a specific country, the Supplier
warrants that any subsequent use by the Distributor which takes place in order
to comply with the Distributor's obligations pursuant to Clause 5.4 hereof will
not infringe the intellectual property rights or any third party. The Supplier
shall defend, indemnIfy and hold harmless the Distributor for any breach of the
warranty set out in this Clause 5.3.



5.4

If the Supplier has confirmed that no third party rights prevent or restrict the
Distributor from using the Trademark in one or more specific countries, the
Distributor shall display the logo of the Trademark as a branded ingredient on
any packaging used for Finished Products in such countries. In the event that
the Supplier subsequently determines that It does not have rights to the
Trademark in a specific country, the Supplier shall immediately notify the
Distributor, and the





 

 

-

13 -



Distributor shall not use the Trademark in such country and shall have no
obligations under this Clause 5.4 in such country.



5.5 It is the Distributor's responsibility that any packaging materials used by
the Distributor comply with any applicable iegislation in the Territory.
Distributor undertakes to promptly inform the Supplier In writing in the event
that Distributor becomes aware of any potential infringement of the Trademark or
becomes aware that the Trademark may infringe the rights of any third party.



5.6 The Distributor shall not use any trademark that is or has been used to
designate any Finished Products for any other products. Further, the Distributor
shall not use a trademark for any other products than Finished Products if such
trademark Is similar or confusingly similar with a trademark that is or has been
used to designate any Finished Products. The Distributors obligations hereunder
shall survive for two



(2) years from any expiry or termination of this Agreement and any extensions
thereof, provided, however, that termination of the Agreement is riot based on
material breach on the part of the Supplier. For the avoidance of doubt, the
Distributor's obligations under this Clause 5.6 shah not in any way prevent or
restrict the Distributor's use of the Distributor's house mark "JUF~AK", any
product line name nor the use of the name of any product listed in Appendix 4
hereto.



5,7 The Distributor shall mark legibly all packaging of Finished Products with
the appropriate US or foreign patent number (when such patents are issued)
and/or appropriate US or foreign patent appiication number in accordance with
the patent laws and practIces of the respective country of sale upon
notification of the patent status for a particular country by Supplier.



6 Defects



5.1 The Supplier warrants that the Raw Ingredient will, at the time of delivery
to the Distributor, conform to the specifications set forth in



Appendix 1.



 

 

 

 

-14-

6.2 Any defective Raw Ingredient will as soon as reasonably possible be replaced
free of charge and delivered to the Distributor at the expense



of the Supplier.



5.3 After receipt of any Raw Ingredient, apparent defects must be notified in
writing to the Supplier without delay and at the latest twenty-one



(21) calendar clays after the consignment has been received by the Distributor.
Otherwise, the consignment shall be considered to be accepted and free of
apparent defects, and the Supplier's warranty as to such apparent defects shall
no longer apply. For the purposes of this Agreement, "apparent defects" shall
mean the defects listed in Appendix 6 hereto.



6.4 If a non-apparent defect of any Raw Ingredient is discovered, the Supplier
must be notified in writing without delay and at the latest twenty-one (21)
calendar days after the Distributor has become aware or should have become aware
of the defect. Otherwise, the consignment shall be considered to be accepted and
free of defects, and the Supplier's warranty as to such defects shall no longer
appiy. However, regardless of when the Distributor becomes aware or should have
become aware of a non-apparent defect, the Supplier's warranty as to such
defects expires after thirty-sIx (36) months from date of delivery to the
Distributor of the respective Raw Ingredient.



6.5 The warranty set forth in Clause 6.1 shall apply only if the Raw Ingredient
has been handled and stored appropriately and as required



by the specifications In Clause 4.10.



6.6 Without prejudice to Clause 11.2 hereof, the Distributor acknowledges that
the remedies stipulated above shall constitute the entire and exclusive remedies
available for the Distributor in case of any defective Raw Ingredient.



7 Manufacture of

Finished Products; Regulatory Compliance





7.1 The Distributor warrants that the Finished Products manufactured under this
Agreement shall comply with the Finished Product



Specifications and that the Finished Products will be manufactured and



 

-15-

sold in accordance with all applicable reguiauons and guidelines in the
Territory. Further, the Distributor warrants that it shall obtain all necessary
licenses, approvals, authorisations or permits ("Registrations") necessary for
the manufacturing, marketing and sale of the Finished Products in any relevant
country. The Distributor shail inform the Supplier in writing upon request of
the progress of any such applications and correspondence. Any such Registrations
shall to the extent possible under applicable law be In the name of the Supplier
and shall be the property of the Supplier. In the event that this Agreement is
terminated or expires, the Distributor shall, on request from the Supplier and
to the extent possible, assign the Registrations to the Supplier or the
Supplier's nominee, surrender all documents pertaining to such Registrations to
the Supplier, and render reasonable assistance in transferring all relevant
materiais and making notifications to regulatory agencies within the Territory
where required or requested, against payment by the Supplier of the
Distributor's documented third party costs for such Registrations,
Alternatively, upon request from the Supplier, the Distributor shall promptly
and free of charge apply for cancellation of any Registrations.



7.2 The Supplier shall assist the Distributor in obtaining the said
authorisatlons by supplying free-of-charge the Information available on the Raw
Ingredient required by the said authorities. The Supplier makes no
representations or warranties to the effect that the material available to the
Supplier will meet the requirements of the competent authorities in the
Territory. Further, the Supplier makes no representations or warranties to the
effect that the necessary registrations and authorizations will be obtained by
Distributor.



7,3 The Distributor shall be entitled to appoint third party subcontractors for
the purpose of manufacturing the Finished Products. The Distributor shall
promptly notify the Supplier in writing of any such appointment or changes to
any such appointment. The Distributor shall ensure that all subcontractors have
confidentiality agreements with the Distributor and that they supply the
Finished Products exclusively to the Distributor. Subcontracting shall not
relieve the Distributor of any of its obligations hereunder and the Distributor
shall be fully liable towards

the Supplier for any acts or omissions made by any of the Distributor's
subcontractors.



S Minimum Purchases



8.1 The right and license granted to the Distributor pursuant to Clause 2.1 are
conditional upon the Distributor's purchase of the following



minimum quantities of Raw ingredient:



 

Minimum Purchase Quantities (calendar years):

2007: 1000 kg

2008: 3000 kg

2009: 9000 kg

2010: 15000 kg

2011 and each year thereafter: 20000 kg



8.2 If the Distributor falls to meet the minimum purchase requirements set forth
In Clause 8.1, the Supplier shall be entitled to terminate the Agreement with
three (3) months' written notice from the expiry of the applicable calendar
year. The Distributor may cure such default during seven (7) calendar days from
the termination notice date by placing actuai purchase orders for and purchasing
Raw Ingredient, when made available by the Supplier, equal to the amount of any
shortfall. Such purchase would then be counted toward the minimum purchase
requIrements for the shortfall year, Instead of the year of delivery.



8.3 Notwithstanding Ciause 8.2, if the Distributor can demonstrate that the
Finished Product, as of the termination notice date, has a dominant market
position within the Field in specific countries, the Parties will In good faith
negotiate that the Distributor shall maintain exclusive distribution rights as
stipulated in Clause 2.1. in such specific countries. For the purposes of this
Clause 8.3, a 'dominant market position" shall mean, without limitation, that
the Finished Product is among the five



(5) best selling dietary supplement products marketed for the purpose of immune
enhancement in humans In such specific countries.



Furthermore, if the Distributor can demonstrate, to the reasonable, mutual
satisfaction of both Parties, that it has estabiished a reasonable business
presence in specific countries which will enable the Distributor



-17-

to effectively distribute the Finished Products, the Parties will in good faith
negotiate that the Distributor shall maintain non-exclusive distribution rights
In such specific countries.



Any negotiations Initiated pursuant to this Clause 8.3 shall be concluded within
thirty (30) calendar days from the termination notice date if the termination
notice shall not apply to such specific countries.



In the event that the Distributor as well as the Supplier both distribute
products containing the Raw Ingredient In a specific country, the products
distributed by the Supplier shall be considered as third party products,
Consequently, the products distributed by the Supplier shall not be Included in
the Distributor's sales when assessing whether or not the Distributor has a
dominant market position or a reasonable business presence in such country.



This Clause 8.3 shall not apply to any country where the Supplier distributes
products pursuant to the Sublicense Agreement and where the Distributor does not
distribute Finished Products.



8,4 For the purposes of this Clause 8, for the first two years of this
Agreement, one hundred percent (100%) and thereafter, fifty percent (50%) of the
quantities of Raw Ingredient sold by the Supplier to third parties pursuant to
the Subilcense Agreement shall be deemed to have been purchased by the
Distributor. Such quantities shall, therefore, be included when calculating
whether or not the Distributor has compfled with the minimum purchase
requirements set forth in Clause 8.1. The Sublicense Agreement shall provide
that the Supplier shall inform the Distributor of all quantities of Raw
ingredient sold by the Supplier to third parties pursuant to the Sublicense
Agreement. Such information shall include, without limitation, the quantities of
products sold by the Supplier to such third parties and the quantities of Raw
Ingredient included in such products.

9 Research and lurther Cooperation

9.1 The Supplier will continue research relating to the Raw Ingredient which Is
ongoing as of the Effective Date and will provide all funds



necessary for such ongoing research.



9.2 The Distributor shall be entitled to request trials, studies or
investigations related to the Raw Ingredients within the Field, subject to prior
written agreement by the Supplier. The Parties shall mutually determine In good
faith the value in conducting such research. Research costs of mutually agreed
upon research related to trials, studies or investigations shail be shared on a
50/50 basis between the Parties. During the term of this Agreement, the
Distributor shall have the right to review and use all such collaborative
research undertaken within the Field.



9.3 The Distributor shah not undertake or supply Raw Ingredient or Finished
Products for any research, testing or studies relating to or involving the Raw
Ingredient without the express written prior approval from the Supplier. For the
avoidance of doubt, the Distributor shafl not be deemed to be in default of this
obligation in the event that independent third. parties initiate or perform
research, testing or studies relating to the Raw Ingredient or Finished Products
without any participation of the Distributor.



If the Distributor demonstrates to the reasonable satisfaction of the Supplier
that specific testing of the Raw Ingredient or the Finished Products is required
by applicable law in order to legally manufacture, market and/or distribute the
Finished Products in specific countries in the Territory, the Distributor shall
be entitled to perform such specific testing upon prior written notice to the
Supplier or, if the Supplier so decides at its sole discretIon, the Supplier
shall perfomi such testing itself.



9,4 The Parties shall arrange consultations as needed in order to discuss their
cooperation hereunder and discuss any possible improvement of the Finished
Products and the manufacturing, marketing and distribution thereof.



 

 

 

 

 

-19-

9.5 The Supplier retains the final right to approve all research protocols.



9.6 Nothing shall prevent the Supplier from undertaking any kind of research or
studies on its own, whether within or outside the Field.



10

Intellectual Property Rights





10.1 The Supplier warrants that It is the exclusive licensee of all intellectual
property Included in the Technology.



10.2 The Distributor shall inform the Supplier of any potential Infringement of
any intellectual property rights relating to the Technology, the Raw Ingredient
and the Finished Product Specifications which comes to the attention of the
Distributor. The Supplier shall have the obligation to enforce the intellectual
property rights relating to the Technology within the Core Countries if, in its
reasonable judgment, the intellectual property rights relating to the Technology
are being infringed. Unless the Parties agree otherwise in writing, the Supplier
shall have the right, but not the obligation, to prosecute any infringement in
any other country in the Territory at the Supplier's cost, and the Distributor
shall at its own cost provide such assistance as the Supplier may reasonably
require.



10.3 The Supplier warrants that to the best of its knowledge as of the Effective
Date the Raw Ingredient does not infringe any third party inteilectual property
rights. If any third party raises any claim against the Distributor relating to
alleged infringement by the Raw Ingredient, the Distributor shall promptly
notify the Supplier in writing. Unless the Parties agree otherwise in writing,
the Supplier shall have the obligation to defend the Distributor against such
claim at the Supplier's cost. The DIstributor shall at Its own cost provide such
assistance as the Supplier may reasonably require. The Supplier shall Indemnify
and hold harmless the Distributor for any breach of the warranty set out In this
Clause 10,3.'



10,4 This Agreement shall not in any way prevent the Supplier from



exploiting its intellectual property rights In and to the Technology



outside the Field.



 

-20-

10.5 Tn the event that the Distributor is prevented from marketing and
distributing the Finished Products In any of the Core Countries or any of the
Commercially Significant Countries as a result of Infringement by the Raw
Ingredient of any third party intellectual property rights, or should the
Supplier elect not to enforce Intellectual property rights relating to the
Technology in any Core or Commercially Significant Country, the minimum purchase
requirements shall be reduced in accordance with the reduction percentage for
the applicable Core Country or Commercially Significant Country set out in
Appendix 9.



10.6 In the event that the Distributor is prevented from marketIng and
distributIng the Finished Products in any of the Core Countries as a result of
infringement by the Raw Ingredient of any third party Intellectual property
rights, the Distributor shall be entitled to terminate this Agreement pursuant
to Clause 12.2 (a).

11 Liabiiity and Insurance



11.1 A Party shall he liable to the other Party for damages caused by negligence
on the part of the first Party, including without limitation



failure to fulfil its obligations under this Agreement.



11.2 In relation to any product liability claim made by any third party, the
Supplier shall be liable solely if such claim is caused by the Raw Ingredient
under applicable product liability law and only to that extent, The Supplier
shall indemnify the Distributor for all claims caused by the Raw Ingredient
under applicable product liability law. The DIstributor shall indemnify the
Supplier for all claims caused by the Finished Products under applicable product
law, provided that such claim is not caused by the Raw Ingredient.



11.3 The Parties agree to supply each other with a certificate from a reputable
insurer showing that the Supplier holds product liability insurance with a
coverage of at least DKK five (5) million per incident and In annual aggregate
and that the Distributor holds product liability insurance with a coverage of at
least LJSD five (5) million per incident and in annual aggregate. Each Party
shall retain such Insurance In full force and effect for the term of this
Agreement.



 

-

21 -



11,4 Neither Party shall be held liable for any incidental, indirect or
consequential damages, including, but not limited to the loss of opportunity,
loss of the use of any data or information supplied hereunder, loss of revenue
or profit in connection with or arising out of this Agreement.



12 Term of the Agreement and Default



12.1 The Agreement is concluded for a term of five (5) years from the Effective
Date of this Agreement. Should the minimum purchase requirements under Clause
8.1 be met, this Agreement automatically renews every five (5) years, as long as
the Distributor meets the requirements under Clause 8.1. In the event of
terminatIon in accordance with this Clause 12.1 neither Party shall compensate
the other for the consequence of termination.



12.2 In the event a Party asserts a breach of this Agreement, It may at its
option request arbitration as set forth in Clause 18.6 to enforce the terms of
this Agreement. Provided that the Party asserting breach does not submit the
matter to arbitration In order to enforce the Agreement, this Agreement shall
immediately terminate, at the option of the Party asserting breach, without
compensatIon to the non-terminating Party except as provided in Clause 12.6,



(a) if any Party is in breach of any materiai covenant or obligation hereunder
and such de~ult (If capable of remedy) Is not remedied within 60 calendar days
after the receipt by the defaulting Party of a written notice specifying the
breach and requiring It to be remedied. However, if any such breach under Clause
12.2.(a) relates to any payment due by the Distributor to the Supplier,
Including but not limited to payments for license fees under Clause 3 or
payments for Raw Ingredient ordered or invoiced, such defauit must be remedied
within seven (7) calendar days after receipt by the Distributor of a written
notice specifying the breach.



 

For the purposes of this Clause 12.2 (a), material covenants or



obligations include, without limitation, the obligations set forth in



 

 

~22-



 

 

 

 

 

 

 

 

 

 

 

 

Clauses 2.1, 2.3, 2,4, 2.8, 2.12, 3.1, 4.10, 5.5, 5.6 and 7.1, 8.1,



8.2, 9.3, 11.1, 11,3, 13.1; or



 

(b) In the event that either Party becomes insolvent, files for bankruptcy or if
proceedings are commenced for the winding up, suspension of payments,
bankruptcy, composition, liquidation or dissolution of a Party (which shall be
the defaulting Party hereunder) or its affairs.



12.3 On the termination of the Agreement, the Distributor shall return to the
Supplier all information and advertising materials obtained from Supplier
regarding the Products In its possession to the extent not required for archivai
or regulatory purposes.



12.4 Should this Agreement be terminated by the Distributor pursuant to Clause
12.2 (a) or (b), or by the Supplier through the Distributor's failure to meet
minimum purchases or by any other default on the part of Distributor as stated
In Clause 12.2 (a) or (b), or should Distributor's distrIbution rights be
reduced pursuant to Clause 8.3, the Distributor and its Affiliates shall not
directly commence sale, distribution, manufacturing or cause to be manufactured
Similar Products for a perIod of three (3) years from the effective date of
termination.



12.5 On the expiration or termination of the Agreement, the Distributor shall be
authorized to sell any Finished Products during the twelve (12) months following
termination of the Agreement. At the option of the Supplier, the Supplier may
purchase back any Raw Material already sold by the Supplier to the Distributor
at the Distributor's landed costs (including, but not limited to shipping,
duties, etc.). In the event the Supplier elects not to repurchase such Raw
material, the Distributor shall be allowed to manufacture such Raw Material into
Finished Products and sell them during the 12 months following termination of
the Agreement. The provisions of the Agreement shall continue to govern the
liquidation of the Raw Ingredient andjor Finished Products

stock held by the Distributor as well as

orders not yet executed.





 

 

 

 

-23~



 

 

 

 

 

 

 

 

 

 

 

 

12.6 In the event that the Agreement is terminated by either Party and a ruling
from an arbitration court appointed pursuant to Clause 18.6 subsequently finds
that such termination was unwarranted, the terminating Party shall be liable
towards the other Party in accordance with Clause 11 hereof. Further, the
Agreement shall be deemed to be valid and in effect notwithstanding such
unwarranted termination.

13 Confidentiality



13.1 Information supplied by one Party (the "Supplying Party") to the other
Party (the "Receiving Party") as a result of this Agreement, shall, provided It
has been marked "Confidential" or has been marked with a similar wording of the
same meaning, be held in confidence by the Receiving Party until five (5) years
after expiration or termination of this Agreement, whichever period is the
longer. For the purposes of this Clause, all business plans, marketIng plans and
customer lists shall be deemed to be marked as "Confidential" and treated as
such, regardless of whether such documents actually contain such physical
markings.



13.2 This confidentiality obligation should not be considered violated, If and
to the extent that Information:



(a) was at the time of disclosure In the public domain;



(b) has, after disclosure to the Receiving Party, become part of the public
domain through publication or otherwise, except by



breach of this Agreement by the Receiving Party;



(c) was in the possession of the Receiving Party at the time of disclosure by
the Supplying Party and was not acquired, directly



or indirectly, from the Supplying Party;



(d) was received by the Receiving Party from a third party, provided, however,
that such Information was not obtained by the said



third party directly or indirectly, from the Supplying Party; or



 

 

 

 

-24-



 

 

 

 

 

 

 

 

 

 

 

 

(e) was disclosed by the Receiving Party due to regulatory or governmental
requirements, Including requirements from patent



authorities,

or due to a court order;





(f) was independently developed by the Receiving Party.

14 Force Majeure



14.1 Neither Party shall be liable if a Party is prevented from performing any
of the obligations incumbent on it under this Agreement due to circumstances
beyond its control, such as iabour conflicts, stoppage of operation, delay or
prevention In obtaining raw materials and secondary materials in spite of the
best efforts of the Party which is responsible for procurement of such
materials, change of legislation, government prohibition, current restrictions,
natural phenomena, pandemics, unavailability of transport facilities, war
rebellions, riots, blockade or other kinds of force majeure. The obligations
shall be suspended until such time as the Party concerned, after the
discontinuance of such obstacle, Is again in a position to perform Its
obligations.



14,2 If a Party Is prevented from performing due to situations described In
Clause 14.1, it shall Immediately give written notice to the other Party. In the
event that the force majeure situation continues for more than six (6) months,
the Party not claiming force majeure shall be entitled to terminate this
Agreement with one (1) month's prior written notice. Should the event of force
majeure continue for more than twelve months, then either Party shall be
entitled to terminate this Agreement with one (1) month's prior notice,



is Assignability



15.1 This Agreement cannot be assigned to any third party, Including without
limitation any Affiliates, by either Party without the prior written consent of
the other Party. Such consent shall not be unreasonably withheld.
Notwithstanding the foregoing, consent under this clause 15.1 shall not be
required in the event that

a third party acquires all or substantially all of the assets of a Party
(whether by merger, acquisition, reorganization, sale or otherwise), and agrees
in





 

-2S~



 

 

 

 

 

 

 

 

 

 

 

 

writing to be bound by the terms and conditions of thIs Agreement, No assIgnment
and transfer shall be valid and effective unless and until the assignee shall
agree in writing to be bound by the provision of this Agreement. The terms and
conditions of this Agreement shall be binding on and Inure to the benefit of the
permitted successors and assigns.



16 Option to Acquire Shares



16.1 Zn a separate agreement (the "Share Purchase Agreement") between the
Distributor and the shareholders of Nordic Immotech ApS and Nordic Immotech APS,
the Distributor shall be granted an option, which shall expire on 1 December,
2008, to purchase all the shares in Nord!c Immotech ApS using a company
valuation of USD 13 million as set forth in the Share Purchase Agreement.



17 Notices



17.1

Any notice or demand to be given hereunder shall be sent to the relevant address
set forth below, or such other addresses as the Parties may notify in writing to
each other from time to time, by air courier or by telefax, followed Immediately
by a confirmation letter by airmail:





 

The Supplier: Nordic Immotech Trading Aps



Address: KiidebrogaardsveJ 11 0 4622 Havdrup



Denmark



Fax: +45 4346 0661



Attention: CEO



 

 

The Distributcr: PhytoLab Solutions, Inc.

> > > > 

Address: 1181 Crier Drive, Suite C



Las Vegas, Nevada

89119-3746





 

 

-26-



 

 

 

 

 

 

 

 

 

 

 

 

USA



Fax: +1 702 914-9625



Attention CEO



18 Miscellaneous Provisions





18.1 Amendments to this Agreement shall be valid only if agreed to by both
Parties and made in writing.



18,2 If

any provision of this Agreement shall be declared invalid, such





provision shall be ineffective without invalidating the remaining



provisions of this Agreement,



18,3 In

case of inconsistency or ambiguity between this Agreement and the





Appendices, this Agreement shall prevail,



18.4

Each Party shall bear its own costs relating to any due diligence, negotiation
and execution of the Agreement and any related





transactions.



18.5 The relationship between these Parties Is one of supplier and distributor.
No partnership is created by this Agreement. This Agreement does not constitute
the Distributor as the agent or legal representatIve of the Supplier or the
Supplier as the agent or legal representative of the Distributor for any purpose
whatsoever. Neither Party is granted any express or implied right or authority
by the other Party to assume or create any obligation or responsibility on
behalf of or in the name of the

other Party, or to bind the other Party vis-à-vis any third party in any manner
whatsoever,





18.6 This Agreement shall be governed by and construed In accordance with the
laws of Denmark. All disputes arising out of or in connection with this
Agreement shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by one or more arbitrators appointed in
accordance with the said Rules. The place of arbitration



 

 

 

-27-



 

 

 

 

 

 

 

 

 

 

 

 

shall be Zurich, Switzerland. The language of the arbitration



proceedings shall be English



18.7 The controlling language of this Agreement shall be EnglIsh.



 

 

 

Appendices:



 

Appendix 1: Raw Ingredient Specifications



 

Appendix 2: Finished Product Specifications



 

Appendix

3: Forecast





 

AppendIx 4: Jurak Products



 

Appendix 5: Storage Instructions



 

Appendix 6: Apparent Defects



 

Appendix 7: pending Trademark Applications



 

Appendix 8: Reduction Percentages for Core Countries



 

Appendix 9: Reduction Percentages for Core Countries and



Commercially Significant Countries



 

 

 

This Agreement Is executed in two (2) orIginal copies, one of these having been



delivered to the DIstributor and the other to the Supplier.

Date: Date:



Place Place:





-~-





PhytoLab Solutions, Inc Nordlc Irnmotech Trading ApS





 

 

 

Date:



Place



 

Jurak Corporation World Wide Inc.



As to Clause 3.5 only

-30-



Appendix 1 Raw Ingredient Specifications





Raw Ingredient Extract of Arthrospira platensis (Spirulina piatensis)





Specification: according to the Technology





 

First Order Placement: Sixty (60) calendar days after the Effective Date



 

Price of the Raw Ingredient

Volume per annum: Price per kg: Minimum order size:

0

-- 3000 kg USD 490 200 kg



3000

-- 6000 kg USD 460 500 kg



6000

-- and above kg USD 440 1000 kg



~



Appendix 2 Finished Product Specifications





 

Minimum Daily Dose: Minimum of 200 mg Raw Ingredient



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-32-



Appendix 4 .Jurak Products







Appendix 5 Storage Instructions





 

Storage of the Raw Material must in general occur according to good practice in
the dietary supplement industry. A non-exhaustive list of specific storage



instructions for the Raw Material is as follows:



Temperature Range: Raw Material must be stored at room temperature



(15#176

- 25° Celsius)





Humidity: not more than 62%



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-36-





Appendix 6 Apparent Defects





 

The Raw Material must conform

to the list below. If the Raw Material does not





 

conform to any of the points below, the Raw Material has an apparent defect,

Appearance: free flowing powder with lighter and darker particles



Coiour: dark green with lighter and darker particles



Aroma: smell of algae

rlavour: bland nutty

Particle size: approximately 40 mesh



Moisture: below 10%





Solubility in water: hardly soluble in water





-37-





Appendix 7 Pending Trademark Applications





 

Countries

:





Australia



 

 

Brazil



Canada



 

 

China



 

 

Denmark



 

 

European Union



Japan



 

 

Mexico



 

 

Russian Federation



 

 

South Korea



 

 

United States of America



Appendix 8 Reduction Percentages for Core



Countries



ReductIon Percentages:





 

United

States of America 45%





 

Canada

.





 

Denmark ~.2%

Sweden 3%

Finland 2%

Latvia 0.5%

Estonia 0.5%

Lithuania 0.5%

Germany 8%

France S%

United Kinodoth 6%

Ireland 1%

Italy 3%

Malta 0%

Spain 3%

Poland 3%

The Netherlands 3%

Beiglurn 2%

Luxembouro 0.5%

Austria 2%

Czech Republic 1%

Siovakia 0.5%

Hungary 1%



 

 

 

 

 

 



£wenia 0.5%



Greece



Cyprus 0%





Portugal 1%





 

 

Example of Clause

3.2.1





 

 

DistrIbutor is prevented from marketing and distributing the Finished Products
In



the United States of America twenty (20) months from the Effective Date



 

 

Total Installments paid under Clause

3.1 after twenty (20) months: USO two and





a half (2.5) million



 

Total Installments still due under Clause 3.1 after twenty (20) months: USD zero



(0)



 

 

Core Country and respective refund percentage: United States of America, 45%



 

 

Refund percentage after twenty (20) months: 67%



 

 

Applicable refund and reduction: (USD 2'SOO'OOO

* 0.45 * 0.67) + (USD 0 *





 

 

0.45

* 0.67) = USD 753750





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-40-

02/16/ 2007 16: 07 702--914--9625 JURAK CORP WORLDWIDE

P&~F flQ





Appendix 9 Reduction Percentages for Core



Countries and Commercially

Significant Countries



Countries: ReductIon Percentages:





United States of Amftfj~ 45%



Canada

Denmark

Sweden 0.5%

Finland 0.5%

lAt/ia 0%

Estonia

Lithuania 0%

Germany

France 3%

United Kingdom

Ireland



Italy





Malta



Spain 1.5%

Poland 1,5%

The Netherlands 0.5%k

BelgIum 0.5%

Luxembourg 0%

Austria 0.5%



Czech Republic



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-42-